DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
The decision rendered by the Patent Trial and Appeal Board mailed on June 24, 2021 is acknowledged. Claims 77-79, 81, 83-84, 86-87, and 89-92 are pending.  Claims 77-79, 81, 83-84, 86-87, and 89-92 are under consideration in the instant office action. A rejoinder of claims 87 and 89-92 is performed in the instant office action as set forth below.  Claims 1-76, 80, 82, 85, and 88 are cancelled. 
Withdrawn Objection/Rejections
	Rejections and/or objections not reiterated from the previous office action are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn. 
Rejoinder of Claims 87 and 89-92 
Claims 77-79, 81, 83-84, and 86 allowable. The restriction requirement with respect to the species election within the elected Group III , as set forth in the Office action mailed on September 28, 2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement with respect to the species election within the elected Group III is hereby withdrawn.  Claims 87 and 89-92, directed to additional further steps or limitations from the independent claim 77 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The claims are allowed as per the decision rendered by the Patent Trial and Appeal Board mailed on June 24, 2021 with the examiner’s amendments set forth below. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Kyle Bruner on August 4, 2021.

The application has been amended as follows: 
In the Claims:
therapeutically effective amount of a composition comprising a Glo1 inhibitor; wherein the condition is a depressive disorder,  wherein the Glo1 inhibitor is an antibody, an inhibitory nucleic acid, a molecule having a glutathione structure, a 1-hydroxy-6,7-diphenylpyridin-2-one derivative (3d), a flavonoid, a curcumin, a benzothiazole derivative, a 4-(7-azaindole)-substituted 6-phenyl-N-hydroxypyridones or 4,6-diphenyl-N-hydroxypyridone.

78. (Original) The method of claim 77, further comprising administering a second treatment for the depressive disorder.

79. (Original) The method of claim 78, wherein the second treatment is an antidepressant, a psychotherapy, electroconvulsive therapy, vagus nerve stimulation, repetitive transcranial magnetic stimulation, or cranial electrotherapy stimulation.

80. (Cancelled)

81. (Currently Amended) The method of claim 77, wherein the Glo1 inhibitor is an antibody[[,]] or an inhibitory nucleic acid

82. (Cancelled) 

83. (Currently Amended) The method of claim 77, wherein the Glol inhibitor is a molecule

flavonoid, a curcumin, a benzothiazole derivative, a 4-(7-azaindole)-substituted 6-phenyl-
N-hydroxypyridones, 

84. (Previously presented) The method of claim 77, wherein the composition is administered
orally, topically, nasally, intravascularly, intraperiotoneally, intrathecally, intratracheally,
by inhalation or instillation.

85. (Cancelled)

86. (Previously Presented) The method of claim 77, wherein the human subject has been
determined to have a depressive disorder.

87. (Previously Presented) The method of claim 77, further comprising identifying the human subject as having a depressive disorder.

88. (Cancelled)

89. (Previously Presented) The method of claim 77, further comprising testing the human subject for a depressive disorder.

90. (Previously Presented) The method of claim 77, wherein the human subject is
administered the composition within 1 week of being determined to have a depressive


91. (Previously Presented) The method of claim 77, wherein the human subject is
at risk of a depressive disorder.

92. (Previously Presented) The method of claim 77, further comprising monitoring the human subject for the depressive disorder within a week of first administering the composition.

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/TIGABU KASSA/Primary Examiner, Art Unit 1619